Brady, J.
When a corporation is a party, the verification of the pleading may be made by any officer thereof (Code, §157), and the officer making the verification is not required to state the grounds of his belief. His verification is that of the party. By section 134, a summons may be served upon the managing agent of a corporation, and this makes him an officer, for the purpose of the action, within the meaning of the Code, especially where there is no other officer within the jurisdiction of the court. In this case, the summons was served on the managing agent, and his verification must be regarded as that of the party. There is no other officer of the defendants within the United States; and service on him being sufficient to bring the defendants within the jurisdiction of the courts, there is no reason why he should not be treated as the party in all matters of form merely. I think the verification sufficient.
Motion denied, but without costs.